 
 
Exhibit 10.1
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement") is made as of November 14, 2014 and
is effective as of November 17, 2014 (the "Effective Date"), between
TechPrecision Corporation, a Delaware corporation (the "Company"), and Alexander
Shen (the "Employee").
 
RECITALS
 
WHEREAS, the Employee is employed as the President of Ranor, Inc., a
wholly-owned subsidiary of the Company, pursuant to an employment agreement
dated as of June 20, 2014 (the "Prior Agreement"); and
 
WHEREAS, the Company now desires to employ the Employee as its chief executive
officer and the Employee desires to be so employed by the Company; and
 
WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions of the Employee's employment with the Company and to replace and
supersede the Prior Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereto hereby agree as follows:
 
1.          Employment. Commencing on the Effective Date, the Company agrees to
employ the Employee during the Term specified in Paragraph 2 hereof, and the
Employee agrees to accept such employment, upon the terms and conditions
hereinafter set forth.
 
2.          Term. The Company hereby employs the Employee, and the Employee
hereby accepts employment with the Company, upon the terms and conditions
hereinafter set forth commencing on the Effective Date and continuing in effect
until termination of this Agreement in accordance with the provisions of
Paragraph 6 of this Agreement (the "Term").
 
3.          Duties and Responsibilities.
 
    a.          The Employee shall serve as Chief Executive Officer ("CEO) of
the Company.
 
    b.          The Employee's powers, duties and responsibilities shall
initially consist of such powers, duties and responsibilities as are customary
to the office of CEO of a company and division similar in size and stature to
the Company. The Employee shall report to the Company's Board of Directors (the
"Board") and others at the direction of the Board at such time and in such
detail as the Board shall reasonably require. Notwithstanding anything contained
herein to the contrary, the Employee shall not be required to perform any act
which would constitute or require the violation of any federal, state or local
law, rule, regulation, ordinance or the like.
 
 
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
          c.           The Employee shall devote not less than an average of
forty (40) hours per week to carrying out his duties hereunder and to the
business of the Company and its affiliates, and during the Term the Employee
agrees that he will (i) devote his best efforts and all his skill and ability to
the performance of his duties hereunder; (ii) carry out his duties in a
competent and professional manner; and (iii) generally promote the interests of
the Company and its affiliates. During the Term it shall not be a violation of
this Agreement for the Employee to serve on civic or charitable boards or
committees, to perform speaking engagements, or to manage his personal passive
investments, so long as such activities (individually or collectively) do not
interfere with the performance of the Employee's responsibilities as an employee
of the Company.
 
       4.           Compensation; Bonus; Stock Options.
 
          a.          As compensation for services hereunder and in
consideration of his agreement not to compete as set forth in Paragraph 8
hereof, the Company shall pay the Employee an initial base salary at the annual
rate of Two Hundred Seventy Five Thousand Dollars ($275,000). Such base salary
shall be paid in equal installments in accordance with the normal payroll
policies of the Company.
 
          b.          The Employee's base salary as set forth in Paragraph 4(a)
above may be increased by order of the Compensation Committee of the Board.
 
          c.          With respect to the Company's fiscal year ending March 31,
2015, the Employee shall be eligible for a performance bonus, payable in cash,
with a bonus opportunity equal to 60% of the Employee's base salary, based upon
the achievement of such goals and objectives as approved by the Board within 90
days of employee's start date. Notwithstanding the foregoing, the Company will
pay no less than one half of the target bonus amount for the fiscal year ending
March 31, 2015. With respect to each fiscal year during the Term subsequent to
March 31, 2015, the Employee shall be eligible for an annual cash performance
bonus of up to 60% of base salary based upon the Company's financial performance
as set forth in a resolution of the Board within the first three months of each
year hereunder and based upon the Company's business plan. Any amount payable to
the Employee as an annual bonus pursuant to the terms of this Paragraph 4(c)
shall be paid as soon as administratively practicable following the date that
the Board determines the extent to which the applicable performance metrics have
been achieved, provided that the Employee must be employed with the Company on
the date of payment in order to receive such amount.
 
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
          d.           As soon as reasonably practicable following the Effective
Date, the Company shall recommend to the Compensation Committee of the Board
that the Employee be awarded stock options (the "Options") to purchase 1,000,000
shares of the Company's common stock, par value $.0001 per share, pursuant to
TechPrecision's 2006 Long-Term Incentive Plan, as amended from time to time (the
"Plan"). The Options will vest in substantially equal amounts on the date of
initial grant and each of the subsequent two anniversaries of the date of grant;
provided that in the event of a Change in Control (as defined in the Plan), all
outstanding, unvested Options shall become fully vested. Any additional future
option grants will be as the Board shall in its sole discretion institute. The
parties acknowledge and agree that the grant of the Options pursuant to this
Paragraph 4(d) fully satisfies any obligations that the Company or Ranor, Inc.
may have had under Paragraph 4(d) of the Prior Agreement.
 
       5.         Expenses. Fringe Benefits.
 
          a.          The Company agrees to pay or to reimburse the Employee
during the Term for all reasonable, ordinary and necessary business expenses
incurred in the performance of his services hereunder in accordance with the
policies of the Company as are from time to time in effect. The Employee, as a
condition to obtaining such payment or reimbursement, shall provide to the
Company any and all statements, bills or receipts evidencing the travel or
out-of-pocket expenses for which the Employee seeks payment or reimbursement,
and any other information or materials required by such Company policy or as the
Company may otherwise from time to time reasonably require.
 
          b.          During the Term the Employee and, to the extent eligible,
his dependents, shall be entitled to participate in and receive all benefits
under any welfare benefit plans and programs provided by the Company (including
without limitation, medical, dental, disability, group life (including
accidental death and dismemberment) and business travel insurance plans and
programs) applicable generally to the employees of the Company, subject,
however, to the generally applicable eligibility and other provisions of the
various plans and programs in effect from time to time.
 
          c.          During the Term the Employee shall be entitled to
participate in all retirement plans and programs (including without limitation
any profit sharing/401(k) plan) applicable generally to the employees of the
Company, subject, however, to generally applicable eligibility and other
provisions of the various plans and programs in effect from time to time. In
addition, during the Term the Employee shall be entitled to receive fringe
benefits and perquisites in accordance with the plans, practices, programs and
policies of the Company from time to time in effect, available generally to the
executive officers of the Company and consistent with the generally applicable
guidelines determined by the Board.
 
          d.          The Employee shall be entitled to four (4) weeks vacation
per year and such holidays, sick days and personal days as are in accordance
with the Company's policy then in effect for its employees generally, upon such
terms as may be provided of general application to all employees of the Company.
 
 
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
          e.           The position is located at Westminster, MA. The Board
expects that within a reasonable period of time the Employee will relocate his
principal residence within a reasonable commuting distance. In connection with
this process the Company will assist with temporary living arrangements and will
provide $35,000 at the time of relocation to the Westminster, MA area.
 
       6.           Termination.
 
          a.         The Employee's employment hereunder shall terminate on the
earliest of: (i) on the date set forth in a written notice from the Board that
his employment with the Company has been or will be terminated; (ii) on the date
not less than thirty days following written notice from the Employee that he is
resigning from the Company; (iii) on the date of his death; or (iv) in
accordance with Paragraph 6(c). Upon cessation of his employment for any reason,
unless otherwise consented to in writing by the Board, the Employee shall resign
immediately from any and all officer, director and other positions he then holds
with the Company and/or its affiliates. Upon any cessation of his employment
with the Company, the Employee will be entitled only to such compensation and
benefits as described in this Paragraph 6.
 
          b.         If the Employee's employment with the Company ceases for
any reason other than as described in Paragraph 6(c) below, then the Company's
obligation to the Employee will be limited solely to the payment of accrued and
unpaid base salary through the date of such cessation of employment, subject to
appropriate offsets (as permitted by applicable law) for debts or money due to
the Company, including without limitation personal loans to the Employee and
travel advances. All compensation and benefits will cease at the time of such
cessation of employment and, except as otherwise provided by COBRA, the Company
will have no further liability or obligation by reason of such termination. The
foregoing will not be construed to limit the Executive's right to payment or
reimbursement for claims incurred prior to the date of such termination under
any insurance contract funding an employee benefit plan, policy or arrangement
of the Company in accordance with the terms of such insurance contract.
 
          c.         The Company, or its successor, may terminate the Employee's
employment without Cause and the Employee may terminate his employment for Good
Reason at any time during the six (6) month period following a Change in
Control, in which case the Employee shall be entitled to receive continuation of
his base salary for twelve months following termination of his employment,
payable under the normal payroll practice of the Company (the "Severance
Payment"); provided that Employee's right to any Severance Payment and any
amounts paid shall be forfeited and recoverable by the Company in the event the
Company determines in good faith that the Employee has violated any provision in
Paragraphs 8 or 9 hereof or any other provisions of this Agreement. The
Severance Payment is subject to the Employee's execution and non-revocation of a
general release substantially in the form attached as Exhibit A (the "Release"),
which becomes effective within 60 days following the date of termination of his
employment. The Severance Payment will commence as soon as practicable after the
Release becomes effective. Notwithstanding the foregoing, if the 60 day period
qfollowing the Executive's termination ends in a calendar year after the year in
which the Executive's employment terminates, the Severance Payment shall
commence no earlier than the first day of such later calendar year. All other
rights the Executive may have, other than as set forth in this Paragraph 6,
shall terminate upon such termination. For the avoidance of doubt, the transfer
of Employee's employment to an affiliate or successor of the Company shall not,
on its own, constitute termination of the Employee's employment without Cause or
for Good Reason.
 
 
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
       7.           Definitions. For purposes of this Agreement:
 
          a.           "Cause" shall mean:
 
             i.           the Employee's failure or refusal to perform his
material duties and responsibilities (other than any such failure resulting from
Employee's death) or his repeated failure or refusal to follow lawful and
reasonable directives of the Board;
 
             ii           the willful misappropriation by Employee of the funds
or property of the Company or its affiliates;
 
             iii.         the commission by the Employee of any willful or
intentional act, which he should reasonably have anticipated would reasonably be
expected to have the effect of materially injuring the reputation, business or
business relationships of the Company or its affiliates;
 
             iv.         use of alcohol to excess or illegal drugs, continuing
after written warning from the Board; or
 
             v.          any breach by the Employee (not covered by any of
clauses (i) through (iv) and other than in connection with the death of
Employee) of any material provision of this Agreement.
 
          b.           "Good Reason" shall mean, without the prior express
written consent of the Employee:
 
             i.           the Employee suffers a material adverse change in the
duties, responsibilities or effective authority associated with his titles and
positions, as set forth and described in Paragraph 3 of this Agreement; or
 
             ii           a material reduction by the Company or its successor
of the Employee's base salary.
 
Notwithstanding the foregoing, Good Reason shall not be deemed to exist unless
the Employee gives the Company written notice within thirty (30) days after the
occurrence of the event which the Employee believes constitutes the basis for
Good Reason, specifying the particular act or failure to act which the Employee
believes constitutes the basis for Good Reason. If the Company or its successor
fails to cure such act or failure to act, if curable, within thirty (30) days
after receipt of such notice, the Employee may terminate his employment for Good
Reason.
 
 
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
       8.           Non-Competition and Protection of Confidential Information.
 
          a.           The Employee agrees that his services to the Company are
of a special, unique, extraordinary and intellectual character and his position
with the Company places him in a position of confidence and trust with the
employees and customers of the Company and its affiliates. Consequently, the
Employee agrees that it is reasonable and necessary for the protection of the
goodwill, intellectual property, trade secrets, designs, proprietary information
and business of the Company that the Employee make the covenants contained
herein. Accordingly, the Employee agrees that, during the period of the
Employee's employment hereunder and for the period of one (1) year immediately
following the termination of his employment hereunder, he shall not, directly or
indirectly:
 
             i.           own, operate, manage or be employed by or affiliated
with any person or entity headquartered within or with a management office in
the United States that engages in any business then being engaged or planned to
be engaged in by the Company or any of its subsidiaries or affiliates; or
 
             ii           attempt in any manner to solicit from any customer or
supplier business of the type performed for or by the Company or persuade any
customer or supplier of the Company to cease to do business or to reduce the
amount of business which any such customer or supplier has customarily done or
contemplates doing with the Company, whether or not the relationship between the
Company and such customer or supplier was originally established in whole or in
part through his efforts; or
 
             iii          employ as an employee or retain as a consultant, or
persuade or attempt to persuade any person who is at the date of termination of
the Employee's employment with the Company or at any time during the preceding
year was, or in the six (6) months following such termination becomes, an
employee of or exclusive consultant to the Company to leave the Company or to
become employed as an employee or retained as a consultant by anyone other than
the Company.
 
             iv.         As used in this Paragraph 8, the term: "customer" and
"supplier" shall mean any person or entity that is a customer or supplier of the
Company at the date of termination of the Employee's employment with the
Company, or at any time during the preceding year was, or in the six (6) months
following such termination becomes, a customer or supplier of the Company, or if
the Employee's employment shall not have terminated, at the time of the alleged
prohibited conduct.
 
 
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
          b.         The Employee agrees that he will not at any time (whether
during the Term or after termination of this Agreement for any reason), disclose
to anyone, any confidential information or trade secret of the Company or
utilize such confidential information or trade secret for his own benefit, or
for the benefit of third parties, and all memoranda or other documents compiled
by him or made available to him during the Term pertaining to the business of
the Company shall be the property of the Company and shall be delivered to the
Company on the date of termination of the Employee's employment with the Company
or at any other time, as reasonable, upon request. The term "confidential
information or trade secret" does not include any information which (i) becomes
generally available to the public other than by breach of this provision, or
(ii) is required to be disclosed by law or legal process.
 
          c.         If the Employee commits a breach or threatens to commit a
breach of any of the provisions of Paragraphs 8(a) or (b) hereof, the Company
shall have the right to have the provisions of this Agreement specifically
enforced by any court having jurisdiction without being required to post bond or
other security and without having to prove the inadequacy of any other available
remedies, it being acknowledged and agreed that any such breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. In addition, the Company may take all such other
actions and seek such other remedies available to it in law or in equity and
shall be entitled to such damages as it can show it has sustained by reason of
such breach.
 
          d.         The parties acknowledge that the type and periods of
restriction imposed in the provisions of Paragraphs 8(a) and (b) hereof are fair
and reasonable and are reasonably required for the protection of the Company and
the goodwill associated with the business of the Company; and that the time,
scope, geographic area and other provisions of this Paragraph 8 have been
specifically negotiated by sophisticated parties and accordingly it is
reasonable that the restrictive covenants set forth herein are not limited by
narrow geographic area. If any of the covenants in Paragraphs 8(a) or (b)
hereof, or any part thereof, is hereafter construed to be invalid or
unenforceable, it is the intention of the parties that the same shall not affect
the remainder of the covenant or covenants, which shall be given full effect,
without regard to the invalid portions. If any of the covenants contained in
Paragraphs 8(a) or (b), or any part thereof, is held to be unenforceable because
of the duration of such provision or the area covered thereby, the parties agree
that the court making such determination should reduce the duration and/or areas
of such provision such that, in its reduced form, said provision shall then be
enforceable. The parties intend to and hereby confer jurisdiction to enforce the
covenants contained in Paragraphs 8(a) and (b) upon the courts of any
jurisdiction within the geographical scope of such covenants. In the event that
the courts of any one or more of such jurisdictions shall hold such covenants
wholly unenforceable by reason of the breadth of such time, scope or geographic
area, it is the intention of the parties hereto that such determination not bar
or in any way affect the Company's right to the relief provided above in the
courts of any other jurisdiction within the geographical scope of such
covenants, as to breaches of such covenants in such other respective
jurisdictions, the above covenants as they relate to each jurisdiction being,
for this purpose, severable into diverse and independent covenants.
 
          e.           For purposes of Paragraphs 8 and 9 of this Agreement, the
"Company" shall be deemed to include the Company and each of its subsidiaries
and affiliates.
 
 
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
9.          Intellectual Property. During the Term, the Employee will disclose
to the Company all ideas, inventions, advertising campaigns, designs, logos,
slogans, processes, operations, products or improvements which may be patentable
or copyrightable or subject to any trade or service mark or name, and business
plans developed by him during such period, either individually or in
collaboration with others, which relate to the business of the Company
("Intellectual Property"). The Employee agrees that such Intellectual Property
will be the sole property of the Company and that he will at the Company's
request and cost do whatever is reasonably necessary to secure the rights
thereto by patent, copyright, trademark or otherwise to the Company.
 
10.          Enforceability. The failure of either party at any time to require
performance by the other party of any provision hereunder shall in no way affect
the right of that party thereafter to enforce the same, nor shall it affect any
other party's right to enforce the same, or to enforce any of the other
provisions in this Agreement; nor shall the waiver by either party of the breach
of any provision hereof be taken or held to be a waiver of any subsequent breach
of such provision or as a waiver of the provision itself.
 
11.          Assignment. This Agreement is binding on and is for the benefit of
the parties hereto and their respective successors, heirs, executors,
administrators and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be sold, transferred, assigned, pledged or
hypothecated by either party hereto without the prior written consent of the
other party; provided, the Company may assign its rights and obligations under
the Agreement without written consent in connection with the sale or other
transfer of all or substantially all of the Company's business (whether by way
of sale of stock, assets, merger or otherwise).
 
12.          Severability. In the event any provision of this Agreement is found
to be void and unenforceable by a court of competent jurisdiction, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the void or unenforceable part had been severed and
deleted.
 
13.          Life Insurance. The Employee agrees that the Company shall have the
right to obtain life insurance on the Employee's life, at the Company's sole
expense and with the Company as the sole beneficiary thereof to that end, the
Employee shall (a) cooperate fully with the Company in obtaining such life
insurance, (b) sign any necessary consents, applications and other related forms
or documents and (c) take any reasonably required medical examinations.
 
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
14.          Notice. Any notice, request, instrument or other document to be
given under this Agreement by either party hereto to the other shall be in
writing and shall be deemed effective (a) upon personal delivery, if delivered
by hand, (b) three (3) days after the date of deposit in the mails, postage
prepaid, if mailed by certified or registered mail, or (c) on the next business
day, if sent by a prepaid overnight courier service, and in each case addressed
as follows:
 
 
If to the Employee:
Mr. Alexander Shen   88 Boxwood Lane   Dover, NH 03820    
If to the Company:
TechPrecision Corporation   3477 Corporate Parkway, Suite 140   Center Valley,
PA 18034  
Attention: Executive Chairman

 
Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.
 
   15.           No Conflict. The Employee represents and warrants that he is
not subject to any agreement, instrument, order, judgment or decree of any kind,
or any other restrictive agreement of any character, which would prevent him
from entering into this Agreement or which would be breached by the Employee
upon the performance of his duties pursuant to this Agreement.
 
   16.           Section 409A Compliance. The following rules shall apply, to
the extent necessary, with respect to distribution of the payments and benefits,
if any, to be provided to the Employee under this Agreement. Subject to the
provisions in this Paragraph 16, the severance payments pursuant to this
Agreement shall begin only upon the date of the Employee's "separation from
service" (determined as set forth below) which occurs on or after the date of
the Employee's termination of employment.
 
          a.          This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (to the extent applicable)
("Section 409A") and the parties hereto agree to interpret, apply and administer
this Agreement in the least restrictive manner necessary to comply therewith and
without resulting in any increase in the amounts owed hereunder by the Company.
 
          b.          It is intended that each installment of the severance
payments and benefits provided under this Agreement shall be treated as a
separate "payment" for purposes of Section 409A. Neither the Employee nor the
Company shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A.
 
          c.          If, as of the date of the Employee's "separation from
service" from the Company, the Employee is not a "specified employee" (within
the meaning of Section 409A), then each installment of the severance payments
and benefits shall be made on the dates and terms set forth in this Agreement,
without regard to Paragraph 16(d).
 
 
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
 
          d.          If, as of the date of the Employee's "separation from
service" from the Company, the Employee is a "specified employee" (within the
meaning of Section 409A), then:
 
             i.           Each installment of the severance payments and
benefits due under this Agreement that, in accordance with the dates and terms
set forth herein, will in all circumstances, regardless of when the separation
from service occurs, be paid within the short-term deferral period (as defined
in Section 409A) shall be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) (or any successor provision) to the
maximum extent permissible under Section 409A; and
 
             ii           Each installment of the severance payments and
benefits due under this Agreement that is not described in Paragraph 16(d)(i)
above and that would, absent this subsection, be paid within the six-month
period following the Employee's "separation from service" from the Company shall
not be paid until the date that is six months and one day after such separation
from service (or, if earlier, the Employee's death), with any such installments
that are required to be delayed being accumulated during the six-month period
and paid in a lump sum on the date that is six months and one day following the
Employee's separation from service and any subsequent installments, if any,
being paid in accordance with the dates and terms set forth herein; provided,
however, that the preceding provisions of this sentence shall not apply to any
installment of severance payments and benefits if and to the maximum extent that
such installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (or any successor provision) (relating to
separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) (or any successor provision) must be paid no later than the
last day of the second taxable year following the taxable year in which the
separation from service occurs.
 
          e.          The determination of whether and when the Employee's
separation from service from the Company has occurred shall be made in a manner
consistent with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h) (or any successor provision). Solely for purposes of this
Section, "Company" shall include all persons with whom the Company would be
considered a single employer as determined under Treasury Regulation Section
1.409A-1(h)(3) (or any successor provision).
 
          f.          All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that (i)
any reimbursement is for expenses incurred during the Employee's lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (iv)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.
 
 
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
 
          g.           Notwithstanding anything herein to the contrary, the
Company shall have no liability to the Employee or to any other person if the
payments and benefits provided in this Agreement that are intended to be exempt
from or compliant with Section 409A are not so exempt or compliant.
 
       17.       Miscellaneous.
 
 
          a.          The headings contained in this Agreement are for reference
purposes only, and shall not affect the meaning or interpretation of this
Agreement.
 
          b.          The Company may withhold from any amount payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to applicable law or regulation.
 
          c.          This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction. Any action arising out of the
breach or threatened breach of this Agreement shall be commenced in a state
court of the State of Delaware and the parties hereto hereby submit to the
jurisdiction of such courts for the purpose of enforcing this Agreement.
 
          d.          This Agreement represents the entire agreement between the
Company and the Employee with respect to the subject matter hereof, and all
prior agreements relating to the employment of the Employee, written or oral,
are nullified and superseded hereby. The parties acknowledge and agree that this
Agreement replaces and supersedes the Prior Agreement and that neither the
Employee, the Company nor Ranor, Inc. shall have any further rights or
obligations under the Prior Agreement.
 
          e.          This Agreement may not be orally canceled, changed,
modified or amended, and no cancellation, change, modification or amendment
shall be effective or binding, unless in writing and signed by both parties to
this Agreement, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought.
 
          f.          As used in this Agreement, any gender includes a reference
to all other genders and the singular includes a reference to the plural and
vice versa.
 
 
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 

COMPANY:
EMPLOYEE:
   
TECHPRECISION CORPORATION
/s/ Alexander Shen    
By: /s/ Leonard M. Anthony
  Leonard M. Anthony   Executive Chairman   

 
 
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
Exhibit A
 
FORM OF GENERAL RELEASE OF ALL CLAIMS
 
           This General Release of All Claims is made as
of                                  ,20    ("General Release"), by Alexander
Shen (the "Employee").
 
WHEREAS, TechPrecision Corporation, a Delaware corporation (the "Company"), and
the Employee are parties to that certain Employment Agreement dated as of
November [ ], 2014 (the "Employment Agreement");
 
WHEREAS, the Employee's employment with the Company has been terminated pursuant
to Paragraph 6(c) of the Employment Agreement;
 
WHEREAS, the execution of this General Release is a condition precedent to the
payment of severance as set forth in Paragraph 6(c) of the Employment Agreement;
 
WHEREAS, in consideration for the Employee's signing of this General Release,
the Company will provide the Employee with severance benefits pursuant to
Paragraph 6(c) of the Employment Agreement; and
 
WHEREAS, the Employee and the Company intend that this General Release shall be
in full satisfaction of the obligations described in this General Release owed
to the Employee by the Company, including those under the Employment Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, intending to be legally
bound hereby, the Company and the Employee agree as follows:
 
       1.           The Employee, for himself, the Employee's spouse, heirs,
administrators, children, representatives, executors, successors, assigns, and
all other persons claiming through the Employee, if any (collectively,
"Releasors"), does hereby release, waive, and forever discharge the Company and
each of its respective agents, subsidiaries, parents, affiliates, related
organizations, employees, officers, directors, attorneys, successors, and
assigns (collectively, the "Releasees") from, and does fully waive any
obligations of Releasees to Releasors for, any and all liability, actions,
charges, causes of action, demands, damages, or claims for relief, remuneration,
sums of money, accounts or expenses (including attorneys' fees and costs) of any
kind whatsoever, whether known or unknown or contingent or absolute, which
heretofore have been or which hereafter may be suffered or sustained, directly
or indirectly, by Releasors in consequence of, arising out of, or in any way
relating to: (a) the Employee's employment with the Company and any of its
subsidiaries and affiliates; (b) the termination of the Employee's employment
with the Company and any of its subsidiaries and affiliates; (c) the Employment
Agreement; or (d) any events, acts, agreements or conduct occurring on or prior
to the date of this General Release. The foregoing release and discharge, waiver
and covenant not to sue includes, but is not limited to, all claims and any
obligations or causes of action arising from such claims, under common law
including wrongful or retaliatory discharge, breach of contract (including but
not limited to any claims under the Employment Agreement and any claims under
any restricted stock or stock option or similar agreements between the Employee,
on the one hand, and the Company or any of its subsidiaries, on the other hand)
and any action arising in tort including libel, slander, defamation or
intentional infliction of emotional distress, and claims under any federal,
state or local statute including the Age Discrimination in Employment Act
("ADEA"), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, or the
discrimination or employment laws of any state or municipality, and/or any
claims under any express or implied contract which Releasors may claim existed
with Releasees. This also includes a release of any claims for wrongful
discharge and all claims for alleged physical or personal injury, emotional
distress relating to or arising out of the Employee's employment with the
Company or any of its subsidiaries or affiliates or the termination of that
employment; and any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions. This release and waiver does not apply to: (i) any right to
indemnification now existing under the charter or bylaws; (ii) any rights to the
receipt of employee benefits which vested on or prior to the date of this
General Release; (iii) the right to receive the Severance Payment under
Paragraph 6(c) of the Employment Agreement and the right to reimbursement of
expenses under Paragraph 5(a) of the Employment Agreement; and (iv) the right to
employee-paid continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act, if available.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.          Excluded from this General Release and waiver are any claims which
cannot be waived by law, including but not limited to the right to participate
in an investigation conducted by certain government agencies. The Employee does,
however, waive the Employee's right to any monetary recovery should any agency
(such as the Equal Employment Opportunity Commission) pursue any claims on the
Employee's behalf. The Employee represents and warrants that the Employee has
not filed any complaint, charge, or lawsuit against the Releasees with any
government agency or any court. The Employee also represents and warrants that
he has been paid for all time worked and has received all the leave of absence
and leave benefits and protections for which the Employee was eligible.
 
3.          The Employee agrees never to seek personal recovery from Releasees
in any forum for any claim covered by the above waiver and release language. If
the Employee violates this General Release by suing Releasees, other than under
the ADEA or as otherwise set forth in Paragraph 1 hereof, the Employee shall be
liable to the Company for its reasonable attorneys' fees and other litigation
costs incurred in defending against such a suit to the extent permitted by law.
 
4.          The Employee acknowledges and recites that:
 
             a.           the Employee has executed this General Release
knowingly and voluntarily and is knowingly and voluntarily waiving any rights he
has under the ADEA;
 
             b.           the Employee has read and understands this General
Release in its entirety;
 
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
c.           the Employee has been advised and directed in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice the Employee wishes with respect to the terms of this General
Release before executing it;
 
d.           the Employee's execution of this General Release has not been
forced by any employee or agent of the Company, and the Employee has had an
opportunity to negotiate about the terms of this General Release;
 
e.           the Employee's waiver does not apply to any rights or claims that
arise after the date the Employee signs this General Release;
 
f.            the Employee has been offered twenty one (21) calendar days after
receipt of this General Release to consider its terms before executing it; and
 
g.           the payment of severance pursuant to Paragraph 6(c) of the
Employment Agreement is consideration for the Employee's covenants and
agreements set forth in this General Release and is in addition to anything of
value to which the Employee is otherwise entitled.
 
5.           This General Release shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction, except for the application of
pre-emptive Federal law.
 
6.           The Employee shall have seven (7) days from the date he executes
this General Release to revoke his waiver of any ADEA claims by providing
written notice of the revocation to the Company, as provided in Paragraph 14 of
the Employment Agreement.
 
7.           Defined terms not defined in this General Release have the meanings
given in the Employment Agreement.
 
PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
Date:
                   
Alexander Shen

 
 
 
-3-

--------------------------------------------------------------------------------
